991 So. 2d 984 (2008)
Charles R. BOWLING, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-2412.
District Court of Appeal of Florida, First District.
September 26, 2008.
Charles R. Bowling, pro se, Petitioner.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the October 3, 2007, order denying motion to correct guidelines scoresheet rendered in Duval County Circuit Court case number 96-9157-CF. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
BROWNING, C.J., WOLF and WEBSTER, JJ., concur.